Citation Nr: 1232328	
Decision Date: 09/19/12    Archive Date: 09/24/12

DOCKET NO.  02-19 161	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD) as due to aggravation in service. 

2.  Entitlement to service connection for a chronic acquired psychiatric disorder other than PTSD, to include schizoaffective disorder, as due to aggravation in service.


REPRESENTATION

Appellant represented by:	Peter J. Meadows, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel 


INTRODUCTION

The veteran had active duty service from October 23, 2000 to November 29, 2000, computed by the service department as a period of one month and seven days of active duty. 

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a January 2002 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA). 

In a February 2004 decision, the Board denied service connection for schizoaffective disorder, claimed as PTSD.  The veteran appealed that decision to the United States Court of Appeals for Veterans Claims (CAVC or Court).  By an August 2004 Order, the Court, pursuant to a joint motion, vacated the Board's February 2004 decision.  The Board remanded the case to the RO in February 2005.  

In September 2005, the Board denied the appeal, which had been recharacterized as two issues, a claim for service connection for PTSD and a claim for an acquired psychiatric disorder other than PTSD.  The Veteran appealed this decision to the Court.  By a May 2006 Order, the Court vacated the September 2005 Board decision.  The Board Remanded the claims for further development in 2007. 

In a November 2007 decision, the Board denied both issues on appeal, characterized as a claim for service connection for PTSD and a claim for service connection for an acquired psychiatric disorder other than PTSD, to include a schizoaffective disorder.  The Veteran again appealed that decision to the Court.  In December 2008, the Court vacated the November 2007 Board decision.  In 2010 and in January 2012, the Board Remanded the appeal for further development. 

The CAVC's 2006 Order, and a Joint Motion for Remand to the Board which was incorporated into that Order, specified that PTSD and a schizoaffective disorder pre-existed the Veteran's service, and specified that the issue on appeal is a claim for service connection for each disorder on the basis of aggravation in service.  The November 2007 Board decision, 2008 CAVC Order, and September 2010 Board Remand which followed the 2006 CAVC Order characterized the claims on appeal as claims for service connection.  The Board has recharacterized the claims as stated in the title page.  Clemons v. Shinseki, 23 Vet. App. 1 (2009). 

The Veteran provided testimony at a hearing before an Acting Veterans Law Judge (VLJ) in May 2003.  The Acting VLJ who conducted that hearing is no longer employed at the Board.  Because the governing regulations require that a VLJ who conducts a hearing participate in the final determination of the claim, the Veteran was afforded an opportunity to testify at another hearing.  38 C.F.R. § 20.707 (2012).  In March 2010, the Veteran informed VA that he wished to testify again before the Board.  In April 2010, the Veteran withdrew his hearing request.  The Veteran has been afforded his right to a hearing, and appellate review may continue.


FINDINGS OF FACT

1.  The parties have agreed, as set forth in a May 2006 Joint Motion for Remand, that the Veteran had PTSD and a schizoaffective disorder prior to his October 2000 service induction.

2.  The medical evidence establishes that it is clear and unmistakable that the veteran's pre-existing psychiatric disorder or disorders, regardless of the assigned diagnosis(es), did not increase in severity or pathology during or as a result of the Veteran's one month and seven days of active duty or any incident incurred during that service, and the evidence is clear and unmistakable that symptoms manifested in service represented the natural progress of the pre-existing psychiatric disorders.



CONCLUSIONS OF LAW

1.  Pre-existing PTSD was not incurred in or aggravated during or as a result of the Veteran's active service.  38 U.S.C.A. §§ 1110, 1111, 1153, 5103A, 5107 (West 2012); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2012). 

2.  A chronic acquired psychiatric disorder other than PTSD, to include schizoaffective disorder, was not incurred in or aggravated during or as a result of the Veteran's active service.  38 U.S.C.A. §§ 1110, 1111, 1153, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2012). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran initially sought service connection for a psychiatric disorder, to include PTSD, schizoaffective disorder, or other acquired psychiatric disorder.  The parties have agreed, as set forth in a May 2006 Joint Motion for Remand to the Board that the Veteran's PTSD and schizoaffective disorder pre-existed his service.  The parties agree that that the Veteran's claim is therefore a claim for service-connected aggravation of the PTSD and an acquired psychiatric disorder other than PTSD, diagnosed as schizoaffective disorder.  May 2006 Joint Motion for Remand to the Board; see also CAVC May 2006 Order, 

Before addressing the merits of the claim, the Board will address VA's duties to the appellant.  

I.  Notice and Assistance Requirements

The Veterans Claims Assistance Act of 2000 (VCAA) specifies VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  

In this case, the Veteran's claims for service connection have been denied by the Board in 2004, 2005, and 2007, and each of those decisions has been appealed to the Court.  The Board has issued Remands in the case in 2005, 2007, 2010, and 2012.  The Veteran has been represented by an attorney for many years.  During the multiple RO decisions, multiple Board decisions, appeals to the Court, and Remands by the Board, the claims on appeal have been readjudicated on numerous occasions.  The multiple notices issued to the Veteran from 2001 through February 2012 have advised the Veteran of all applicable criteria and provided required notice.  Consequently, any defect in the timing or content of notice has been cured by subsequent notice and readjudication of the Veteran's claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (defects in timing of notice may be cured by affording the Veteran appropriate notice and subsequent adjudication).  

Moreover, as noted, the Veteran has been represented by an attorney for many years.  The Board finds, therefore, no additional notice to the Veteran is required.  

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records and other pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

During the more than 10 years of the pendency of this claim, service treatment records have been obtained.  Medical opinions and VA examinations have been obtained.  Records have been obtained from the Social Security Administration (SSA).  Private treatment records have been obtained.  VA treatment records are associated with the claims file.  

The Veteran most recently was afforded an opportunity, in February 2012, to identify any additional evidence which might be relevant.  The Veteran has not identified additional evidence that might be relevant.  The Veteran's attorney has been provided with copies of the requests to the Veteran for additional information or evidence.  

Thus, the Board finds that VA has satisfied its duties to inform and assist the Veteran at every stage of this case.  Additional efforts to assist or notify him would serve no useful purpose.  Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of his claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Summary of service treatment records

Records of the Cook County, Illinois, Health Department dated in 1995 and 1998 note that the veteran had a history of PTSD related to experiences in childhood.  

The Veteran was examined for induction in October 1999 under the delayed induction program.  He requested discharge from the Delayed Entry Program so that he could enlist in a regular service department component in late October 2000.  The Veteran was inducted into active service on October 23, 2000.  The Veteran did not report his prior psychiatric symptoms or treatment.

Service medical records show that his eyes were examined on October 27, 2000, and he was asked about immunization history on October 31, 2000.  On November 1, 2000, he was treated for tinea pedis.  On November 3, 2000, he reported facial irritation due to shaving.  On November 9, 2000, he requested evaluation of his feet.  He was found to have pes planus.  On November 15, 2000, he sought emergency treatment for chest pain. 

On November 16, 2000, the Veteran sought medical evaluation with the complaint that he was not able to "handle" basic training.  He was referred for evaluation.  On November 17, 2000, after approximately 3 weeks of active duty, the Veteran was examined in conjunction with an administrative separation.  At that time, he admitted to a history of depression since he was 9 years of age, a diagnosis of depression when he was 17 years of age, and a 16-year history of taking psychoactive medications.  

It was noted that the Veteran had stopped taking his medication for depression just prior to his entrance upon active duty the previous month.  The examiner found that the Veteran had symptoms compatible with posttraumatic stress disorder and that his PTSD had pre-existed service and was "secondary" to childhood trauma.  The Veteran indicated to the examining physician that from age 9 years to the age of 17, he was sexually abused.  He found the murdered bodies of his mother and brother when he was 12 years old.  He had a history of drug and alcohol abuse prior to service, and was treated in an outpatient substance abuse program in 1995.  The Veteran did not describe any stressful events in service.  The examiner concluded that the Veteran had PTSD which had not been aggravated in service.  

Based on the medical evaluation, the Veteran's administrative separation was recommended on November 22, 2000, when the Veteran had 28 days of active service.  The Veteran was discharged on November 29, 2000, one month and seven days after his entrance into active service.

Post-service evidence

In February 2001, the Veteran sought compensation for PTSD.  He reported mental health treatment from 1996 to 1999.  Private treatment records dated from 1994 to 2001 were obtained.  Those records disclose that the Veteran provided a history in 1994 and 1995 consistent with the history he had provided in service, including a report of finding the dead bodies of his mother and brother in 1979, childhood sexual abuse, and use of alcohol and a verity of illegal drugs beginning at age 9.  

The Veteran responded to a questionnaire for purposes of development of the claim for service connection for PTSD in July 2001.  The Veteran stated that he did not incur any listed stressful event in service.

At a VA psychiatric examination in October 2001, the examiner reviewed the pertinent medical records in the Veteran's claims file.  A diagnosis of schizoaffective disorder was assigned.  The examiner opined that the criteria for a current diagnosis of PTSD were not met.  The examiner stated an opinion that, given the Veteran's short period of military service, it was not likely that his pre-existing acquired psychiatric disorder was worsened or aggravated by service. 

During testimony before the Board in May 2003, the Veteran admitted to having been treated by mental health professionals prior to service, a fact which he did not disclose on his report of medical history in October 1999.  The Veteran testified that "I had a psychological disability prior-before getting into the military. I had two of my family members that was killed when I was young and I had flashbacks ever since then."  (Transcript, page 2).  He further testified that he believed he was entitled to service connection for a schizoaffective disorder "because when I went into the boot camp I didn't know that all those shots was gonna mess me up - have me messed up like - catching a lot of illness, and for - rashes."  (Transcript, page 3).  When asked by his representative whether any doctor had told him that his schizoaffective disorder had been aggravated by his joining the military, he replied "No, it was not aggravated."  (Transcript, page 3). 

As noted in the Introduction, above, the Board denied the Veteran's claim for schizoaffective disorder, claimed as PTSD, in a February 2004 decision.  On appeal to the Court, the Court noted that the examiner who conducted the VA examination in October 2001 had diagnosed schizoaffective disorder, not PTSD, and that further opinion was required as to whether the Veteran's current diagnosis of schizoaffective disorder encompassed PTSD and depression manifested prior to service.  The Court directed that the Board explain in more detail the application of the presumption of soundness and the presumption of aggravation to the Veteran's claim.

In support of his claim, the Veteran submitted a private February 2005 opinion.  The physician indicated that a review of the veteran's medical records showed that the Veteran had a pre-existing psychiatric disorder prior to active service.  The private internist stated it was his opinion that the Veteran had schizo-affective disorder and PTSD as a result of extreme childhood trauma.  The physician further opined that the pre-existing conditions were "as likely as not, aggravated and worsened as a result of and during" the Veteran's active service.  The provider stated, "I feel this is particularly likely since he was not on psychiatric medication nor was he receiving psychotherapy during his time in the military." 

The Veteran's claims file, to include the private internist's opinion, was reviewed in April 2005 by the same physician who had evaluated him in October 2001.  The VA examiner found that the Veteran was suffering from the pre-existing conditions of schizoaffective disorder and PTSD due to childhood trauma prior to entering military service.  The examiner opined that there was no evidence that the Veteran's two months of military service played any role in producing or aggravating the Veteran's pre-existing psychiatric disorders. 

In September 2005, the Board denied claims for service connection for PTSD and schizoaffective disorder, finding that there was clear and unmistakable evidence rebutting the presumption of soundness and finding that the Veteran's pre-existing disorders did not increase in severity during the Veteran's service.  As noted in the Introduction above, the Court vacated the Board's decision, finding that, as the parties agreed that the Veteran manifested PTSD and schizoaffective disorder prior to service, the presumption of soundness did not attach.  The Court directed the Board to address how the medical opinions, which discussed likelihood in terms of "more likely than not" met the statutory requirement of clear and convincing evidence to rebut the presumption of aggravation.  

The Board requested a medical expert opinion.  A psychiatrist opined, in February 2007, that there was no evidence that the Veteran's pre-existing psychiatric disorders underwent any change in service or that the Veteran experienced any traumatic event in service.  The reviewer distinguished a temporary re-emergence of symptoms, where the Veteran did not take his medications during his 37 days of service, from a chronic worsening of the underlying disorder.  The reviewer opined that the assertion in the 2001 opinion that lack of medications or therapy could worsen PTSD was not accurate.  

In a June 2007 opinion, the same reviewer concluded that the available evidence, which reflected that the Veteran did not incur a stressor in service, was clear and unmistakable that the Veteran's pre-existing psychiatric disorders did not permanently increase in severity during or as a result of the Veteran's service.  

In February 2008, the Veteran's appeal was Remanded from the Board so that the Veteran could testify, as he had requested another hearing.  In March 2008, the Veteran withdrew his request for a hearing.  

In September 2009, a private provider, CLK, a licensed professional counselor, provided an opinion that the Veteran's pre-existing psychiatric disorders, to include schizoaffective disorder, increased in severity during the Veteran's service beyond the expected natural progression as a result of the stressors of boot camp.  

VA treatment records dated from 2001 through 2011 reflect that the Veteran received VA psychiatric treatment from 2001 through 2003.  He requested dental treatment in 2006.  He sought VA emergency treatment in 2011 for a rash.  

In January 2010, the Board requested further expert medical opinion.  The reviewer rendered a March 2010 opinion that it was clear and unmistakable that the Veteran's acquired psychiatric disorder, diagnosed as schizoaffective disorder, was not aggravated and did not increase beyond natural progression, during the Veteran's active service from October 23, 2000 to November 29, 2000.  

In September 2010, the Board Remanded the appeal so that SSA records could be obtained.  Those records reflect that the Veteran was unemployed prior to service.  The records also reflect that the Veteran did not complete high school, but did obtain a GED, apparently prior to his service entry in October 2000.  After his November 2000 service separation, the Veteran worked briefly, but was unable to complete a trial work period.  SSA records reflect that the Veteran's psychiatric disorders were the basis for an award of SSA disability benefits.  

Finally, the Veteran was afforded VA examination in April 2012.  The examiner who conducted that examination provided April 2012 and May 2012 reports which state that there is no evidence that the Veteran's brief period of service played any role in producing or aggravating his schizoaffective disorder.  The examiner stated that the symptoms in service were the expected natural progress of the schizoaffective disorder and did not represent either a temporary increase or a permanent increase in the severity or underlying pathology of the schizoaffective disorder.  The examiner noted that there was no incident of service that could have permanently worsened the schizoaffective disorder beyond its expected natural progression.  The examiner concluded that the evidence was clear and unmistakable that the Veteran's service did not aggravate schizoaffective disorder.  

Similarly, as to PTSD, the examiner opined that the Veteran was suffering from PTSD due to childhood trauma before entering the military.  The examiner stated that the symptoms in service were the expected natural progress of PTSD and did not represent a temporary or permanent increase of the severity or underlying pathology of PTSD.  The examiner noted that there was no incident of service that could have permanently worsened PTSD beyond its expected natural progression.  The examiner concluded that the evidence was clear and unmistakable that the Veteran's service did not aggravate PTSD.  

Private treatment records dated from 2006 to 2010 reflect that the Veteran received treatment for such medical disorders as skin rashes, dermatitis, knee pain, sore throat, and back pain, and reflect that the Veteran was being monitored for side effects of medications used to treat psychiatric disorders.  

By a letter issued in February 2012, the Veteran was specifically advised that he should identify the current provider of treatment for his psychiatric disorders, and should identify any records of psychiatric treatment not already associated with the claims file.  The RO documented its unsuccessful attempts to contact the Veteran.  The RO then contacted the Veteran's attorney, and faxed the letter to the attorney to assure that the attorney was responding to the correct communication.  No response has been received.  

Analysis 

The Veteran seeks service connection for PTSD or an acquired psychiatric disorder other than PTSD.  Service connection connotes many factors but basically it means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Generally, the evidence must show (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  See Cuevas v. Principi, 3 Vet. App. 542 (1992).  

If a veteran has a disorder which pre-exists his service, the veteran may not bring a claim that the disorder was incurred in service, but may establish service connection if there was an increase in disability during service.  38 U.S.C.A. § 1153; see Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994).  The statutory provisions setting forth the criteria for service connection based on aggravation establish a presumption that aggravation has been incurred in service if there is an increase in disability during service.  The provision has been interpreted as requiring clear and unmistakable evidence to rebut the presumption.  

The parties have agreed, in a Joint Motion for Remand to the Board filed in May 2006, that the Veteran incurred PTSD and an acquired psychiatric disorder, diagnosed as schizoaffective disorder, prior to his service.  May 2006 Joint Motion for Remand to the Board at 3.  The parties' agreement that the Veteran's PTSD and schizoaffective disorder pre-existed his service was incorporated into an Order issued by the Court in May 2006.  As such, that fact is not at issue in this decision.  

The parties have specified that the presumption that the Veteran was in sound psychiatric condition at service entrance is not applicable to this case, and that the provisions of 38 U.S.C.A. § 1153 govern the claim.  Compare 38 U.S.C.A. § 1111 with 38 U.S.C.A. § 1153.  When the presumption is applicable, the burden then shifts to the government to show a lack of aggravation by establishing that the increase in disability is due to the natural progress of the disease.  Wagner, 370 F.3d at 1096 (citing 38 U.S.C.A. § 1153).  This requires the government to show by clear and unmistakable evidence that any increase in disability was due to the natural progress of the condition.  See Cotant v. Principi, 17 Vet. App. 116, 130-32 (2003); see also 38 C.F.R. § 3.306(b).

The Court's May 2006 Order directs that the Board address whether there is clear and unmistakable (obvious or manifest) evidence to rebut the presumption that the Veteran's psychiatric disorders were aggravated in service.  May 2006 Joint Motion for Remand to the Board at 4.  

The Veteran's service treatment records establish that a psychiatric disorder was manifested in service, in that psychiatric evaluation in November 2000 elicited symptoms "compatible with" PTSD, and the examiner who conducted the November 2000 service evaluation concluded that the PTSD was not aggravated in service.  However, the report does not state that it was "clear and unmistakable" that symptoms in service were due to the natural progress of PTSD, and the examiner did not explain why he concluded that PTSD was not aggravated in service.  Therefore, the opinion stated in the service treatment records does not rebut the presumption of aggravation as to PTSD.  Since no diagnosis of an acquired psychiatric disorder other than PTSD was assigned, the service treatment records are neither favorable nor unfavorable to the Veteran's claim for service connection for an acquired psychiatric disorder other than PTSD.  

The October 2001 VA opinion that the Veteran had schizoaffective disorder, and that it was "not likely" that this disorder was worsened or aggravated by service, given the Veteran's brief period of service, is somewhat unfavorable to the Veteran's claims, but it is does not rebut the presumption of aggravation, since it does not state that there is clear and unmistakable evidence that the psychiatric disorder was not aggravated in service.  

A February 2005 private opinion that it was as likely as not that PTSD or an acquired psychiatric disorder were "aggravated and worsened" during the Veteran's active service is favorable to the Veteran's claims.  This opinion includes a rationale that aggravation was "likely" since the Veteran was not taking psychiatric medication and was not receiving psychotherapy during his service.  

In contrast, an April 2005 VA opinion states that that there is "no evidence that the veteran's two months of military service played any role in producing or aggravating the Veteran's pre-existing psychiatric disorders."  A February 2007 opinion which distinguishes temporary re-emergence of symptoms of a psychiatric disorder from a chronic worsening of the underlying disorder further reduces the probative value of the favorable 2001 private opinion.  These two opinions imply, but do not specifically state, that symptoms in service are due to natural progress of the disorders, and do not specifically state that lack of aggravation is shown by clear and unmistakable evidence, so these opinions do not rebut the presumption of aggravation.

A June 2007 opinion states that, given the available evidence, which did not reflect that the Veteran incurred a stressor in service, it was clear and unmistakable that the Veteran's pre-existing psychiatric disorders did not permanently increase in severity during or as a result of the Veteran's service.  

The September 2009 private opinion of CLK that the Veteran's pre-existing psychiatric disorders, to include schizoaffective disorder, increased in severity during the Veteran's service beyond the expected natural progression as a result of the stressors of boot camp is favorable to the Veteran's claims.  

A March 2010 medical opinion that it is clear and unmistakable that the Veteran's acquired psychiatric disorder other than PTSD, diagnosed as schizoaffective disorder, was not aggravated and did not increase beyond natural progression during the Veteran's active service is highly persuasive evidence, since the reviewer discussed the evidence of record and provided a rationale for the opinion.  However, the reviewer addressed only a diagnosis other than PTSD, so this opinion does not rebut the presumption of aggravation as to PTSD.  

The Veteran's SSA records do not include opinion that the Veteran's psychiatric disorders were or were not aggravated in service, and this evidence does not assist the Veteran to prove his claims, nor does it rebut the presumption of aggravation.  

The April 2012 opinion is the most persuasive evidence of record.  This opinion states that the evidence establishes, clearly and unmistakably, that no pre-existing psychiatric disorder, whether diagnosed as PTSD or schizoaffective disorder, was aggravated in service.  This opinion provides a comprehensive assessment of all the evidence of record, including the service treatment records, post-service treatment records, private opinions, and other VA opinions of record.  The April 2012 opinion provides a rationale for the conclusion that it is clear and unmistakable that no psychiatric disorder temporarily or permanently increased in severity either during or as a result of the Veteran's service.  

The Board finds that the April 2012 opinion establishes that there is clear and unmistakable evidence of record that neither PTSD nor an acquired psychiatric disorder other than PTSD were aggravated in service, and that the April 2012 opinion is sufficient to satisfy the burden of proof to rebut the presumption provided by section 1153 by clear and unmistakable evidence.  

The Board acknowledges that the Veteran has provided two private opinions that PTSD or an acquired psychiatric disorder other than PTSD increased in severity during service or as a result of the rigors of service.  However, when these two opinions are considered in light of the April 2005 opinion, the February 2007 opinion, the June 2007 opinion, the March 2010 opinion, and the Veteran's own testimony, the Board finds that the two private opinions are of little weight or probative value.  Because there is evidence favorable to the Veteran's claims, the Board has considered whether the April 2012 opinion, even though stated in terms of "clear and unmistakable evidence," is sufficient to rebut the presumption of aggravation.  

The April 2012 opinion that there is "clear and unmistakable evidence" that neither PTSD nor an acquired psychiatric disorder other than PTSD was aggravated during or as a result of the Veteran's service is supported by other opinions stated in terms of "clear and unmistakable" evidence, primarily the June 2007 and March 2010 opinions.  The Board concludes that the June 2007 and March 2010 opinions, considered together with the April 2012 opinion, establish, by opinions stated in terms of clear and convincing evidence, that disability due to PTSD or other acquired psychiatric disorder, diagnosed as schizoaffective disorder, did not increase in severity during the Veteran's service, or that any increase was due to natural progress of the pre-existing disorders.  The Board further notes that the evidence favorable to the Veteran's claims is of far less weight or probative value that the unfavorable evidence and opinions.  

The presumption of aggravation is rebutted by the overwhelming weight of the evidence that there is clear and unmistakable evidence that the disorders at issue were not aggravated in service.  The appeal must be denied.  


ORDER

The appeal for service connection for PTSD as due to aggravation in service is denied.  

The appeal for service connection for a chronic acquired psychiatric disorder other than PTSD, to include schizoaffective disorder, as due to aggravation in service is denied.



______________________________________________
BARBARA B. COPELAND 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


